Case 1:18-cv-00502-JAO-KJM Document 33 Filed 07/12/19 Page 1 of 3           PageID #: 624




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   YA-WEN HSIAO,                  )              CIVIL NO. 18-00502 JAO-KJM
                                  )
                  Plaintiff,      )              ORDER DENYING PLAINTIFF’S
                                  )              MOTION FOR LEAVE TO
         vs.                      )              REFERENCE EXHIBITS
                                  )              PREVIOUSLY FILED
   ALEXANDER ACOSTA, Secretary )
   of Labor,                      )
                                  )
                  Defendant.      )
   _______________________________)

               ORDER DENYING PLAINTIFF’S MOTION FOR
            LEAVE TO REFERENCE EXHIBITS PREVIOUSLY FILED

        On June 28, 2019, the district court issued its Order Granting Defendant’s

  Motion to Dismiss (“06/28/2019 Order”). ECF No. 31. The 06/28/2019 Order

  dismissed the Complaint and granted Plaintiff Ya-Wen Hsiao (“Plaintiff”) leave to

  file and amended complaint by July 29, 2019. See id. at 16. On July 11, 2019,

  Plaintiff filed a Motion for Leave to Reference Exhibits Previously Filed

  (“Motion”). ECF No. 32.

        The Court elects to decide this matter without a hearing pursuant to Rule

  7.2(d) of the Local Rules of Practice for the United States District Court for the

  District of Hawaii (“Local Rules”). After carefully considering the Motion, the

  applicable law, and the record in this case, the Court DENIES the Motion.
Case 1:18-cv-00502-JAO-KJM Document 33 Filed 07/12/19 Page 2 of 3            PageID #: 625




                                     DISCUSSION

        The Motion asks the Court to allow Plaintiff to file an amended complaint

  that references the exhibits attached to her original Complaint, rather than Plaintiff

  having to re-file the exhibits with her amended complaint. The exhibits attached to

  the original Complaint consist of approximately 300 pages. Plaintiff asserts that

  she “is not permitted to file documents electronically and thus it would be more

  practicable to reference exhibits that were filed and are already on the record in the

  forthcoming amended complaint.” ECF No. 32 at 2.

        As Plaintiff notes in the Motion, Local Rule 10.3 provides: “Any party

  filing or moving to file an amended complaint . . . shall reproduce the entire

  pleading as amended and may not incorporate any part of a prior pleading by

  reference, except with leave of court.” Requiring parties to reproduce the entire

  pleading as amended promotes efficiency and clarity, as parties and the court need

  only look to a single location to review the complete document. Allowing

  incorporation of other documents by reference, however, even those already in the

  record, has the potential to lead to mis-citations and confusion.

        Here, Plaintiff does not assert that copies of the exhibits she intends to attach

  to her amended complaint are unavailable or that she is unable to re-file such

  documents. Plaintiff simply asserts that referencing the exhibits in the original

  Complaint will be more practicable. See ECF No. 32 at 2. The Court thus finds

                                            2
Case 1:18-cv-00502-JAO-KJM Document 33 Filed 07/12/19 Page 3 of 3                PageID #: 626




  that the circumstances do not warrant granting Plaintiff an exception under Local

  Rule 10.3.

                                       CONCLUSION

         Based on the foregoing, the Court DENIES Plaintiff’s Motion for Leave to

  Reference Exhibits Previously Filed (ECF No. 32).

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, July 12, 2019.



                                         Kenneth J. Mansfield
                                         United States Magistrate Judge




  Hsiao v. Acosta, Civil No. 18-00502 JAO-KJM; Order Denying Plaintiff’s Motion for Leave to
  Reference Exhibits Previously Filed




                                               3
